 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCrown Cork & Seal Company, Inc. and UnitedSteelworkers of America, AFL-CIO, CLC.Cases I-CA-7743 and I l-CA-7978November 17, 1980DECISION AND ORDERHiY CHlAIRMAN FANNING ANI) M MIKRSJENKINS ANI) PI NIII.O()n March 28, 1980, Administrative Law JudgeAlvin Lieberman issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings,' findings,2and conclusions:' of the Administrative Law Judge' Respndel filed with the Adllinistrative Law Judge ia motion tostrike certait portitons e the (iieneral Counsel's hrief to tile Admillistra-tive La,;w Judge thal dealt with the prior erlploynlent iof its felltr per-sonnel managcr, Chester Martin The Adminllistrative L.aw Judge. ml I it 4of his Decision, denlied Respondent ' motionl although he "made no cretli-hility findings conlceriTug Martill based in his frorrer remployieit ' Respondent has excepted toi this prltion of the AdmlilistrativeLaw Judge's I)eciioln, ad continlues to assert that such niaterial shouldbe strickenl from the General Counlsel's brief. We lnote, hweVer, tat tileGeneral C(ounlsl has nott filed exceptitlls or brief with te IBoard aild ltheGeneral Counisel's brief filed with the Administrative I.aw Judge is notformally bheftre us I these circumstances, and particularly sintce Re-spondenl has nlt suffered any prejudice by thie Admlisitrative L.awJudge's ruling, we shall deny tle motion. In passing, hever, we otethat, in our ie w, Martin's past emplo yment history is irrelevant to allyissue in this case and it has played lno part in our analysis of the record2 Respondent has excepted to certain credibility findings made by theAdministrative aw Judge. It is the Bolard's established policy nol tooverrule an adnlinistratise law judge's resolutions with respectl to credi-bility utnless the clear preponlderalnce of all of the relevanit evidence con-vinces us that the resolutions are incorrect. Slandord Dry Wall Products,Inc., 91 NIRB 544 (1950), einfd 188 F.2d 362 (3d Cir 1951). We havecarefully exattined the record ad find it( basis for reecrsing hls findiigs.a I the absence of exceptio,s. we adopt pr firrma the Adninlisl-aliveI-aw Judge's findings that Respondent did not iolate Sec. 8(a)(1) oif theAct by (1i soliciting reports from employees on ,other employees' unionactivity; and by (2) observing the Union's handbilling employees ill frontof the plantThe Admlinistrative aw Judge fiuind that Responldent ilated theAct by discharging Henry McClain In this regard. Respilidelnt exceptsto the Admilnistrative L.aw Judge's failure it credit lie testnitinlly tif Su-pervisor Asialos over that of McClai concerning an incident tccurriigon Nosecmhcr 6, 1971. Respondent argues that the Administrative I.awJudge iginored the testimony f impartial emplloyee tobserver IarryHIooks concerning the incidenlt We agree with Resplonident that if ooks'testimonliy was not mentilioned by the Adilinistrative Law Judge nehle-less, cinsiderationl of that testiminy does tnoti support Astalos' versiell Atfil 4 of his D)ecisin, the Adminislralive Law Judge expressly noted thatall argumenlts raised by the parties i their briefs r at hearinig had beecarefully weighed ad considered though they might not he discussedlHence, it is not clear whether his timissioin (if a discussi n of 11 ooks' testi-miony was inadvertenlt or not In ay ctnt, contrary to Responldetl. rwedo not find that H oks' testinlonly supports Asalos TI'he AdminstratiseI.aw Judge found that McClain ad Astalols had an altercation oIveMcClaill's alleged unwilliniginess t d certain work in a proper mainner.I'he incident started n the planlill loor and, after certainl words cwre ex-changed, Astalos tirdered McClain into his iffice I he incident conttitued253 NLRB No. 35and to adopt his recommended Order, as modifiedherein.4ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Crown Cork & Seal Company, Inc., Cheraw,South Carolina, its officers, agents, successors, andthere untlil Astilhos iold McClai thiat lie ss ,as laking McClain to te planitmrlallager's ficc McClinl thent hecanie ill and, at McClai's request, A.-lalos look McClail to tile firstl id oilice where McChlail was told to goholie ''he Administrative I aw Judge nloted that, cntlary o Astalos'testiiinony, McClaili dLniCte raising his oi0CC to Asials ad shakinlg hisfiNt ii his face durinig the incidenl l ooks testified that he hecard Asialosspeak to McClain ton the phlatnit floor about ;lai alleged failure to prform,,ltilc ssork lie thei1 noted Ihill Atalits and McClain wellt nluto Atalos'olice lie admitted h1e could hear iiitEliing Ihat was tIheti said thoulgh liecllld see the to inllen and surriised "''from I lheir exprcssion Illathey N was [sic] arguing." looks said he s McClaill pl il a finger at As-Ill);s hile hcey ere talkilng id then the twio came ut f he office.and walked ff, as did Iliooks Ilooks testifiel tlle to nlmen were 5 inchesfrom each olther whenl they were talking While he indicated that he"'thought" something wais going to happen, like "a; fight r solmelhing,"hcl thell said hie did nol "klow really what it was. you know ()On rc-direct. McClain as expressly asked about pelintiig his finger and he in-dicated that hc wals poitiitng to he first aid roonl , here he told Astalosfti v utatled t go Consisdcraililon oif llioks' testimony thus doecs rnol estah-lish corrobortalion of A,talit)s' testilltll)> that McClain raised his vsice oAst ill o Htolks cxpresl, aid he could iiotI hear tile cnversation Ili theoffice Nr did Hiooks telify thfiat McClaim shook Ilis fist i Astalios' faceRather, he idicatled McC'laill pointed his finger, and McClain supplied atexplanationl for hly tie id o Wile looks idicated that he "thought"the two miglt hase a; light .his suppositinll was not supported by allyobjective cxidence other than the facl that lhey were standinig close to-gether. WithIout milore and cousidering the Administrative l.aw Judge'sgeneral crediting of McClain (see fit 2 oif the Decision),l we do not fiindIlooks' lestirlnry supportl Astalo s Resplondcnt arguesRespoindent has als excepted to the discrediting of Martin whio deniedlaking lotles while hanldhilhlig tlook place In this connection, Responldeniasserts ha the Administrativ e aw Judge mischaraclerized Martin's tes-liniony As an examlple Resprondent contends tat the AdninisirativeL.aw Judge erred i stating Ihat Martin denied being outside te plainl olJuly 20 when the tvotelaking allegedly took placeWe have carefully examined the record with respect to Marlin's testi-ilonty. It is true that Martin was not specifically asked if he was outsidethe plant lon July 2 H exer, Martin did testify hat he stood oulsidethe plant when handhilling took place on ne occasionl only. and that wasduring an afternoon incident. Since the only afternoon handbilling tlookplace in June. we find there ssas a reasonable basis fr the Administrativel.aw Judge Ilo take Maritin's testimony as a denial that he wdas outside theplat n July 20. Hence, we are nolt persuaded that Respondent has es-tahlished that the Adnistratie Law Judge mischaracterized Martin'stestimony Iil ai;y siglficailo way.li his recommended Order, the Administrative I.aw Judge employedbroad injulctive language i ordering Resp(-ndent to cease and desistfrotrt egaging Ili ";ani oilhr" unlawful tconduct After applying thestarndrds discussed ili tile Ioard's recent )eTision in Ilickmol Iouds.hni' 242 NLRII 1357 1979). fr determininig wether a "''broad" order iswarranted, we finld the narrow ijunctive lanlguage, ie. '"any like or re-lated rlarier."'' a sufficientl remedy in this instance and modify the Ad-inurlisiratixe I.;iw Judge's recommended Order accolrdingly. We alsonlitdlify the proposed niltice 1 cltfliurm with the prolsisions of the recom-nendcred O)rderMemiber Jenkiins nles Ihal lie would award itecrest n any backpayowed liinry McCt'in oiri the basis (if his pslt ll set ut i OlvmpieM'dical C(irporutiun, 25f0 NL RH 140 11980131() CROWN CORK & SEAL C()MPANYassigns, shall take the action set forth in the saidrecommended Order, as so modified:I. Substitute the following for paragraph l(e):"(e) In any like or related manner interferingwith restraining or coercing employees in their ex-ercise of the rights guaranteed them in the Act."2. Substitute the following for paragraph 2(a):"(a) Offer Henry McClain immediate and full re-instatement to his former job or, if that job doesnot exist, to a substantially similar job, withoutprejudice to his seniority or other rights and privi-leges previously enjoyed, and make him whole, inthe manner set forth in the section of the Adminis-trative Law Judge's Decision entitled 'TheRemedy,' for any loss of earnings he may have suf-fered by reason of his unlawful discharge."3. Insert the following as paragraph 2(d):"(d) Notify the Regional Director for Region 11,in writing, within 20 days from the date of thisOrder, what steps the Respondent has taken tocomply herewith."4. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THE.NATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had the oppor-tunity to present evidence and arguments, the Na-tional Labor Relations Board has found that we,Crown Cork & Seal Company, Inc., have violatedthe National Labor Relations Act, as amended. Wehave, therefore, been ordered to post this noticeand to carry out its terms.WE WILL NOT engage, or attempt to engage,in surveillance of any activity carried on byUnited Steelworkers of America, AFL-CIO,CLC, or any other union.WI Wi lI. NOT engage, attempt to engage, orcreate the impression that we are engaging insurveillance of your union activity.WE WIl.L NOT fire you, lay you off, suspendyou, discipline you in any way, or do anythingelse to your disadvantage, and WE Wll l NOTthreaten to do any of these things, because youjoined, helped, supported, or signed a card forUnited Steelworkers of America, AFL-CIO,CLC, or any other union.WI: Wil. NOr in any like or related mannerinterfere with, restrain, or coerce you in theexercise of the rights guaranteed by the Na-tional Labor Relations Act.As it has been decided that we fired HenryMcClain because he helped and supported UnitedSteelworkers of America, AFL-CIO, CLC,WE wl.l. immediately offer to take HenryMcClain back to work for us at his old job or,if that job no longer exists, at a substantiallysimilar job without prejudice to his seniorityor other rights and privileges, and wI winlpay Henry McClain any wages he lost becausewe fired him, plus interest.All our employees are free, without any objec-tion from us, to become or remain or refrain frombecoming or remaining members of United Steel-workers of America, AFL-CIO, CLC, or anyother union.WE- wit.i respect your right to form anyunion, to support any union, to help anyunion, and to deal with us through any union.WE WIL. also respect your right not to doany of these things.CROWN CORK & SF.AI COMPANY,INC.DECISIONSlIA IFMENT O1 THF CASkAL.VIN LIEBIERMAN, Administrative Law Judge: Thehearing in this proceeding, with all parties represented,was held before me in Cheraw, South Carolina, on theGeneral Counsel's complaint, as amended at the hearing,and amendment to complaint' and Respondent's answer,as amended at the hearing. In general the issues litigatedwere whether Respondent violated Section 8(a)( ) and(3) of the National Labor Relations Act, as amended.2More particularly, the questions for decision are as fol-lows:1. Did Respondent violate Section 8(a)(1) of the Actby keeping under surveillance employees' union activityand creating the impression that it was doing so; harass-ing and threatening employees; and soliciting reports onemployees' union activities?H' ereinafter these pleadings will be referred to jointly as the corm-plaint2 I pertllnenl part these sections provide:Sec. (l) It shall be an unfair labor practice for an emploer--(I) to interfere llth. restrain, or coerce employees in the exer-cils of the rights guaranteed in sction 7,(3) h dincrimllation in regard to hire or tenure of emplo) menlto enlcourage or discourage membership in any labtr organiiation Sec 7 insofar ias relesanl states:Stc. 7 Enmplioyees shall have the right to self-orgainilati. toform .join( or ssis lahor organl,;11atl(o. (o bargainl collectiscl5through rpresentalt\ies of heir II i chlloosing, aid t engage inother concerted acli illCs Ifor the purpose of collectlie halrgalning ortther nmlltuil id r prelte lltin311 I)tCISI()NS OF NAII()NAI. AlO()R REI.AT'I()NS B()ARI)2. Did Respondent violate Section 8(a)(3) of the Actby discharging two employees. Henry McClain andWillie Thomas?Upon the entire record," and having taken into ac-count the arguments made and the briefs submittedl 4Imake the following:I. INI)IN1 S Ol IAC('IRespondent, a New York corporation, is engaged atCheraw, South Carolina, in the manufacture and sale ofcans. During the 12 months preceding the issuance of thecomplaint, a representative period, Respondent sold andshipped goods valued at more than 50,000 to customerslocated outside the State of South Carolina. According-ly, I find that Respondent is engaged in commercewithin the meaning of the Act and that the assertion ofjurisdiction over this matter by the National Labor Rela-tions Hoard is warranted.II. TIHR I ABOR ORGANIZATION INVOI VI)United Steelworkers of America, AFL-CIO. CLC(herein the Union), is a labor organization within themeaning of the Act.Ill. IN ROI)UC'ION NBriefly, this proceeding is concerned with events fol-lowing the institution of the Union's campaign to orga-nize Respondent's employees and become their collec-tive-bargaining representative. Included among these arethe discharge of two employees, stated in the complaintas having been violative of Section 8(a)(3) of the Act,Issued iltaneously is scparalc rder corr-hcing obvi)us crrors iIhe stelnographic raiscripl of tilth hearing in this proceeding. Included inthis order ar critlols Ilt lght h Ithe (e l neral C('ounlsel i a imotioll licorrectl ite tralnscript4 Allhough all Ithe rgentients oI the parties and Ihe authoritics cited h)them. whelhcr appearing il their briefs, or made orally al he hcaring,may not he disc ussed. cat:h has been carefully cighed and consideredA separate matter concerning the (ileral Cltselc's brief mnlusl ios headldressed In it he Gcleral Counsel ulrges me to discrcil testin(lnygiven hy ('hester Marlilln, a itness called hb Respondent, because lie hadbeen prsolnrel Imlanager il' the Vallace, North Carolina plai o J I'Stevenls & Coi., I (Slencll ns l ;. lint heln all lnfair labor practicepr-cceeding agaillt Sceiris ilvoling thai plant was in progress In Ihi,coniection. tile (ictlilal ('ounsel's brief conilainls the fillowing passage:Itli:l g al one lillic heeCl employed bhy the infalmous J.P Sevcens &('<oilpl. In., it nearh, WalltIc ill si) pw-erful a psilloll ias per-sonlllel manager. it hecolties, clear thaill l Mlrti's feelinigs are lierelyailtl-nlitin le adnlillted i he heei prsotel imaniager a J I' Sc-tes Wllact P'lan t it lti it hell proiCceldings before the NatiotalI ahor Rellitns l ltird r' i er g oltgoing It aplpears that ttllfair laborpr;tilces f'il : Mrlin wherxc\cr he goelsResp(indenlt has mioved lo strike Ihe fhregoilg prtionl o the (ictrilCounsel's brief "as heing prejudcll " In opposittill, the (ieneral C('oiin-sel, alhough ,ncedillg that the language complained ofl' h KResplondelIWas '"IC, tha tperattc."'' disclaims anlly itlentiiti ofn a itribilllg 0Martin a illegal conllduiet li l le cnp Sc h Stesverls tier sol r;cason,she further srates, fr callilig allelititon to Marlir''s ormer asoctati;i ll sllhSisevels V :;l "ito illustrate [his] bias'" laing said this, the General CUil-Sel pray s that Respi nldtili's ntioln to strike he deniedIn Iew¥ of the (illeral ('ounlsel's repolse to Responldenit's moitii itwill 1not he granted Ns ithstaldig this, it shllould be clearly uderstooi dthat I have made rio credlibiliy findings conicerning Martin based on itsforne r ernpli )llit h SteLen%Accordligly. i is ordered ihal Rtspt ldeil's illttio strike the p r-liol f he (iClCral ('iOLiscl's ritef here uter 'oisideral(ll ht, aitlid thesame hierebt is, denitedanid conduct engaged il by Respondent, alleged in thecomplailt as having fallen within the ambit of Section8(a)(1). Respondent denies having committed the violations ofSection 8(a)(1) of the Act set forth in the complaint. Ad-mittiling the discharges, Respondent asserts that it dis-missed the two employees for cause and that respectingone, Willie Thomas, it had no knowledge before the ter-mination of his employment that he supported the Union.IV. I'RII.IMINARY FINl)INGS6A. Res.vpondent's BusinessAs noted, Respondent manufactures cans. It has 27plants in the United States, including one located inCheraw, South Carolina.7All except the Cheraw facilityare unionized and Respondent is desirous of maintainingthis condition, at least as far as its Cheraw operation isconcerned. In this respect, as Gary Burgess, Respond-ent's corporate manager of personnel testified, it is Re-spondent's intention to "do everything legally possible tokeep the Union out of the plant."B. 7The Union's Organizing CampaignIn April 1978, some 5 months after the plant becamecompletely operational, the Union instituted its campaignto organize the employees working there and to becometheir collective-bargaining representative. To this endmeetings were held: union representatives visited em-ployees at their homes; authorization cards were signed;union badges were given to, arld worn by, employees;and, on several occasions, the Union distributed handbillsat the plant entrance.V. '111t AL.I l(;II ) NIAIR I FItOR I'RX(I'ICISA. Facts, Contentions, and C(n( lu.sionrl ConcerningRespondent's Alleged Violations of Sectrin 8(a)(l) ofthe Act'The complaint alleges that Respondent violated Sec-tion 8(a)(1) of the Act by keeping under surxcillance cml-ployees' union activity and creating the impression that itwas doing so; harassing and threatening employees, andsoliciting reports on employees' union activity. These al-legations, denied by Respondent, will be consideredbelow.1. Soliciting reports on employees' union activityOn April 10, 19)78,X while the Union's organizing cam-paign as in progress, Willie Thomas was hired byI oe lt illu o ti' Ihcsc clairied sililtton, of i he Act appears abh-c. illmy statement of the questeions for decisioni ''h purpose of Ihese filndinlgs is tim furlllsh a frame of reference\ilht l ll hich Io cliidc'l he' facts rlalinlg i Respittidenl', alleged unfairlabor pralicc,7 Tile es cins wilh s hi Ih this iproceding is coll rned rccturred t11 R-spondcll',s Chcral plintl Acctidillngls.all ref'r'ncl s to "Re',pondclt',lplant" or to t1 e '"plailt" i clatc t1 Rc'polldclt's Cb'hrts facl rA lt dats subsequiell n teluliilc iiltiul stiltig it Y:ar fall xl1hilliq78.312 CROWN COR()K & SEAI CO()MPANYChester Martin, then the plant's personnel manager."During the hiring interview Martin explained some as-pects of the job for which Thomas was being hired andother matters relating to his employment.Martin also told Thomas, as the former teatified. thatthere was no union in the plant that Respondent did"not want a union at [the] plant," and that "if anybody..bother[ed him] while on the job about joining aunion [lie] should notify [his] supervisors or [Martin] andwe will undertake to see that this is stopped." As Martinfurther testified, his statement to Thomas during the em-ployment interview concerning unions was a "set[memorized] speech" he made "verhatinim" to all employ-ees he hired.Thomas gave a different version of what Martin saidto him about unions. Thomas related that Martin said "ifanyone ..talk[ed] to [him] about the union [he should]let [Martin] know."Martin's testimony regarding his remarks to Thomas ashaving been a "set speech" he had "memorized"'' andmade "verbatim'" to all employees hired by him, beingplausible, is credited. For this reason I find that Martin'saccount of what he told Thomas is correct and Thomas'incorrect.Having credited Marlin in this respect, it must next bedetermined if his request that Thomas report "on thejob" bothersome union activity exceeded the bounds oflegality. " I find that it did notIn Lutheran Ilospitll of Milwaukee, Inc., 224 NLRB176, 178 (1976), cnifd. in the respect here under consider-ation 564 F.2d 208 (7th Cir. 1977), it was decided that asimilar request cortravened Section 8(a)(1) of the Actbecause it was not confined to reporting union activityengaged in by employees "during their ... ,orkiigtime." Here, on the other hand, Martin made clear toThomas that lie should report union activity "bother[inghim] while on the job." I construe this as tantamounlt toMartin's requesting Thomas to inform him of such con-duct occurring only during Thomas' % orking time andnot generally as was the case in Lutheran Hlospial. Ill'rt'an fMurine Compoany, 247 NLRB No. 73 (1980), sucha request was held not to fall within the abit of Section8(a)(l) of the Act.Accordingly, I conclude that Respondent did not vio-late Section 8(a)(l) of the Act ill the manner here underdiscussion. My order will, therefore, provide for the dis-missal of paragraph 7(e) of the complaint.2. Surveillance of union activitytlIn support of the Union's organizing campaign unionrepresentatives distributed handbills at the plant entranceon June 13, July 20, July 27, and August 2, 178. Onthese days the distribution took place from about 6 a.m.1horitas' later dl s,irge is alleged ii the .:onilplanl ! s Ix ng beeistilatisi if Sec H(8 )(3) t Iihc Act I" Regarding lli., Ihe (ilellr, l (,ountel argues 11 brief Ihl , cs n i'Martin's '.'er.,io of [l,) ,.onvsersaio Ilsnh 1Thirttal is crcfiled. it IIlear l Sil irt t lll i sii Ci i tI l itlsiitllii t Ih rn i, i fi )rilfr O ni o i lhicitors" alltl. thus. ths .as s iiiatlC ofI Sc,- 8ta) I ) it the Act'' it e conmplalllt alleges thll RK splrideit11 ltla d Sc 8(a)( II ,If tilcAct by "Figagliig] li urxliltncc cf ntiplO)tCe ulttll actlvities l hisalegailion is grltllltel l 11 tlinltic t lof ceplllndelitl' officlS s hIllc thet[niioin distributed handhills ill the planlito 7:30 a.m. In addition, on June 13 handbills were alsodistributed at 3:3() p.m. 12On the morninigs on which leaflets were passed out,except August 2, officials of Respondent watched theprocess from vantage points outside the plant substantial-ly distant from the place at which the distributors werestationed. On August 2, James Bennett, the plant marn-ager, stood inside the plant and watched the haridbillingthrough a glass door about 150 t'eet front the distribu-tion's locale.Chester Martin, then the plant's personnel managerwas among Respondent's officials who observed the leaf-let distribution on July 20. As he watched, Martin madenotes on a pad he had in his hands. l"'The General Counsel argues that it was violati, ofSection (a)( ) of the Act for Respondent's officials toobserve the handbilling in front of the plant w, ithoutdemonstrating a legitimate business reason for doing so. Ido rinot agree.The Board has repeatedly held that an employer doesriot violate Section 8(a)( I of the Act by merelY watchilngthe distribution of literature or other actixity hb unionrepresentatives openly engaged in at the employer'spremises. See, for example, Porta Stns Corporation,238 NLRB 192 (1978): Cheintronic. Inc., 23b NLRB 178(1978): 7rramt .aunujLcturing Company, 1960 NI.RB 74,79c9 (1972) arid Vi/co. Inc., et al., 15lN RB 812, 14(19'6). In none of the foregoing cases, except .i/co. sasthe reason for the watching even discussedI hold, therefore, that Rspondent did icit iolate Sec-tion 8(a)( ) of the Act by observing the leafiletting infront of its plant o June 13, Jul) 27, and August 2The obser\anice of the haidhilling on July 20, hav-ingbeen different in character from that w hich occurred onother days, requires a different result Unlike the situa-tion obtaining on June 13, July 27, and August 2, n July20, Martin, the plant personnel director, s,\ho \was amongRespondent's representaties \watching the leaflet distri-bution on that day, nlde notes while it was in progress.In finding no surecillance violation of the Act in lir-rant and Mico. upru, the Board stressed the fact that onotes were taken by the managemeniit representatives illthose cases who observed the leafletting there described.It can be inferred, therefore, that the Board would ha'efound such a violation had notes been taken.Here, as I have found, notes were taken by one of Re-spondent's representatives watching the leaflet distribu-'' lhe duratlnll of the distributiilon during the afternoon i*f June 13dos not appear in Ihle record: ' Marlin denied hing Iuli,idl the plantl or] Juls 20 hile the Itafll-ling was in progress Marliln' denial, acklil g the rtig f trllh anlld bhcrtcontr:lar to credited edcnce. is not hbelieed aitig Isticd that hli iitilirmd ;applcants .for emplomncnl that Rlpondelul did "il salltl union at lihel plant. as recotlted i Ilhe presill'i sect ot of this D)c-isilO it Is iiilik li tail Marltl Stuld retrin tl(ii oihscrxlig the Lnion',tsoverl tefllrls Ito establish Itsell i. the cillCi l,,'-barglnuilntag rcpresnriltatof te plant ' emplosces I arml lnndfill. regarding ns dlsbehtieing NM;1irtilhlerte tt I has eartier credited his ICCOtLult orf an tllcideitlll lsptitiC h,another sk ttLss HsAexLcr, it (loes nol fotllou that hbca;lus I hblic sornicNI M irl}'' I es tCiT11uis I ILU t l tCh'\ ill t it ' 1 ' s tt ,, rdal( am .ur ( rprrltii. 1 '" 2d 74), 754 I]5tt(. r ', rs i o lther grounds340 Lr S 474 1 51 I:twio P x, Mat Pr, r i, tr .aL/ 21NlRlt 1417 (178)313 DIl-CISI()NS OF NATIONAL. LABOR RELATIONS 3()AkDtion on July 20. This being so, I also find that the watch-ing on that day constituted surveillance of union activityin violation of Section 8(a)(l) of the Act.Accordingly, I conclude that by engaging in surveil-lance of union activity on July 20, 1978. Respondent vio-lated Section 8(a)(l) of the Act. I further conclude thatRespondent did not similarly violate Section 8(a)(l) onJune 13, July 27, and August 2, 1978.3 The threat' 4On September 29, 1978, James Bennett, the plant man-ager, addressed a meeting attended by Respondent's em-ployees including Otis Levinor, who had been wearing aunion badge intermittently since on or about July 14.During the course of his speech Bennett stated that Le-vinor's "activities in the plant made it look like [he] wastrying to run for president of the Union." Later that dayAstalos told Levinor that it "looked like [his] time waslimited."' 3'In the context of 3ennett's earlier remark concerningLevino's appearance as a candidate for the Union'spresidency, Astalos' statement that it "looked like [Le-vinor's] time was limited" was, I find, a threat of dis-charge for union activity. It needs no citation or authori-ty to establish that such a threat infringed upon rights ofemployees guaranteed in Section 7 of the Act. It was,therefore, violative of Section 8(a)(1).Accordingly, I conclude that by threatening l.evinorwith discharge Respondent violated Section 8(a)(I) ofthe Act.4. Creating the impression of surveillanceAt or about the time the Union began its campaign toorganize the plant's employees"!t Henry McClain, thenemployed in the plant, 7 and Jerry Astalos, his supervi-sor, talked about the Union. During their conversation,as McClain related, Astalos stated that he "heard thatthe Union was in town"; that he did not "want any of[his] workers to sign any cards"; and that if McClain"sign[ed] a card [he, Astalos,] will know about it."'"14 As amended at the heariig. the cnplaiint alleges that Jerry Astalos.a superlsor, "ThlIreale [cd] employcees with discharge due t their ullionactivilt "rt he fidings i this paragraph are based upon. and the quotatins,appearing in the text are taketl fromn, estimlny given by l. clnor Asialosdenied telling levinor that his "ime was limited." I d rot believe hisdenial lecvinor was in Responldetll's employ when the hearing i thisproceeding was held This being lie case, his lesti mony, adverse to Rc--pondenit was given at considerable risk of econlomic reprisal iludingloss of employn ent Having, thus. much to lose, his testim ony was, in sense. contrary Io his own initrest and, therefoire. iot likely tol have eeinfalse. Cag/I., Inc., 234 NLRB 1148 (1978), enfd ill this respect 58 :.2d943 (5th Cir 1979); Federal S/ainl , S Div oJf .'narco nduutries In(,197 N.RH 489, 491 (1972) For this reason and because l.evinor de-meated himself well while ,tn the witness stand, I credit his testimlnyrather than the contrary testimony given by Astalos.; As has been liunld. the Union instituted its campaign in April 19781t McClail's later discharge is alleged i the complailnt a havillg beel]violative of Sec 8(a)(31 of thc Act In addition, i, will appear below. thecomplaint lso alleges that Respondenlt harassed McClain in violatiolln ofSec. ()(I )11il Although Astalos admitted that lie did il nt ant (McClalll to igla card" ad that he (would have preferred tlat llnone f his emplloyees]sign a card" lie denlied stating to McClainl that if McClain signed a card,It is well settled that an employer who informs his em-ployees during a union's organizing campaign that theidentity of union card signers will become known to himcreates the impression that their union activity is undersurveillance. Such conduct is violative of Section 8(a)(1)of the Act because it "tend[s] to restrain and interferewith the employees in the exercise of' their rights guaran-teed under the Act." itchell Plastics, Incorporated, 159NLRB 1574, 1576 (1966).Accordingly, I conclude that Respondent violatedSection 8(a)(1) of the Act by creating the impression thatemployees' union activity was under surveillance.5. The harassment l'Henry McClaim was employed in the plant as a janitorand maintenance laborer. He joined the Union on June30, 1978, and 2 or 3 weeks later obtained a union orga-nizer badge from the Union which he wore while work-ing.At or about the time McClain began to wear thebadge Jerry Astalos, his supervisor, under circumstancesnot here material, called him a "son-of-a-bitch." The nextday McClain informed James Bennett, the plant man-ager, that he had been cursed by Astalos. This resultedin Bennett's ordering Astalos to apologize to McClainand Astalos did so twice, once privately and again in thepresence of Bennett and the plant personnel director.Notwithstanding his apologies for having cursedMcClain, Astalos told McClain, as the latter testified,that he did not "appreciate [his] talking to Mr. Bennett."McClain further testified that this was followed by Asta-los' assigning him cleaning and other work which, beforethis, he had not been required to do without relievinghim of any of his former tasks.The evidence indicates that much of McClain'sclaimed extra work had always been done by him. Theevidence also indicates that he was given some additionalduties to perform after he complained to Bennett abouthaving been called an "SOB" by Astalos.The General Counsel contends that Astalos' burdeningMcClain with more work than he had previously donewas not the result of Astalos' anger at him for having re-ported to Bennett that he had been cursed by Astalosand having been made to apologize, but caused byMcClain's having joined the Union and wearing a badgedesignating him as a union organizer. If the latter werethe situation then, obviously, Respondent violated Sec-tion 8(a)(l) of the Act.However, the evidence is equally susceptible of sup-porting both reasons for the assignment of additionalwork to McClain; i.e., Astalos' animosity towardMcClain because of his complaint to Bennett andMcClain's joining the Union and wearing the badge.Where, as in this case, the proof is in balance the Gener-he would "kivow about it " Fr tie reasons set forth i fn 20, in/r., I doI)t believe Astalos' denlial" Amtong tilt conlplalilt's allegaltions dealing vith Responderlt claimed violations of Sec 8(a)() (Iof the Act is the iscrietill that Re-spendean "harassed an cnlployet ig hy siglii m encessire wilrk in d-dition to his nlorlmal job duties" tltlry M C'laii is the emiployee tovhonl his allegaltionl relales314 CR()WN CORK & SEAI. CO()MPANYal Counsel has not borne the burden imposed by the Actof establishing by a preponderance of the evidence thatan unfair labor practice has been commitled. lue luashExpres.s. Int., 10) NLRB 591. 592, t02 (1954).Accordingly, I conclude that the General Counsel hasnot shown that Respondent violated Section X(a)(1) ofthe Act by assigning additional work lo McClain, Myorder will, therefore, provide for the dismissal of para-graph 7(c) of the complaint.13. Fcts Concerning Respondent' s .-llegd Violation of'Sectiotn 8(a)(3) of the ,4ct hv dLcharging IMcCainHenry McClain was hired by Rcspondent on August14. 1977. He as discharged on November 15, 1978,under circumstances alleged in the complaint as havingbeen violative of Section 8(a)(3) of the Act.As already found, McClain joined the Union on June30, 1I78, and in mid-July received from the Union aunion organizer badge which he wore while al work. Inaddition, during the Union's organizing campaign he at-tended union meetings and carried union leaflets and au-thorization cards into the plant.In August, the last month in which the Union distrib-uted handbills at the plant. Jerry Astalos, McClain's su-pervisor. directed McClain to dig a hole outside theplant to determine the direction of a waterline. \WhileMcClain was so engaged, Astalos and James enniett, theplant manager, came to the place where McClain wasdigging to inspect his wsork.As they were doing so and participating in small talkwith McClain, Bennett, seeing the union organizer badgeMcClain was wearing, "got red in the face." After Asta-los and Bennett completed their inspection and whilethey were leaving the area McClain heard ennett say toAstalos, referring to McClain, "We want to get him outof the gate as quick as we can."20The next incident of significance in'olving McClainresulted in his discharge. On or about November 6 theplant production superintendent asked McClain to go"' he fiHnding, I this paragraph arc hbaed uponl and the quotationsappearing in the text are ;akein from. McC lain's testimonly I Vwas fa.\or-ahly impressed with McClain's dceinanil as a .'.iness ie appeared tohave a high regard for the truth Ilis testlmonwly as lauibl anid gilensin a calm, straightforward manner, and ithoul ;laly alitmlpl at esaslonlBennett denied having madc Ihe "get [McClalrnl ul of the gate" stalc-ment attributed tlI him by McClain Although Bennett admitted that heand Astalo, inspected he hole while McCtllin was digging t. Asialo,s s-tificd that he did nolt "recal' Bennett being there , ith him Asialo, fuI-ther testified thai Bennei never said anything to him "aboll geting[McClain] our the gate," I do not credit iennellt's denial 'While Bennctlwas giving his rsIonr of the hole digging incidenl his face becameflushed thus lending credence to McClail's tesimony that. lhen Bennttsaw his union organlller badge. he "got red in the face" and later madethe "get him out (of the gatle" satemenl Nor dli I beliee that AsIaloswas actually unable to remember Benneltt's being ilh him at the holewhile it was heing dug by McClain I also di nrot belieso Astalos' letl-mony that Bcnnett neser aid to him th iat Mc(lain had to bte glttn "iu''of the gate "An addit(ional statement is appropriate rcgardirig ri stimate (If the vc-racit, of Asialis testrtiony insofar as it relaed to NLc_'ai, 1t onlconcernling the hole digging matter. hut also i o(lier respectts hI ap-peared to htb colored hb Adlos' alltger anid rsenltmen t Narl IIr MCllnfor having reporlted Ito Bennctt his calling MCt'lain a "ionll-olfi.a-hitalr' andhis has ing suhbscqurently btee r frcd bhy Benitr l to apologizle o MlcCliainFor this reason.l I hlai dicrc(lt(ed Asalts' tclitorily rlcgardlitg MiC'laln.except whor u con tradicted r corroborated hbs credible e'sideTceoutside and tidy up the front of the building. Upon reen-tering the plant after completing this task, McClain wasmet by Astalos who asked McClain where he had been.After telling Astalos that he had been working outsidethe building. Astalos ordered McClain to clean the airconmpressor housed in a room in another part of theplant.McClain went to the air compressor room and startedto clean the compressor, but had to interrupt his work togo to the restroom. As he left the restroom McClain wasaccosted by Astalos who asked him "when [he] wasgoing to do what [he had been] told to do." McClain re-plied that he "started cleaning up where [Astalos] told[him] to clean up," but that he "had to go to therestroom."Upon receiving this answer Astalos demanded thatMcClain show him where he had been cleaning. In re-sponsec McClain said that he had "been cleaning up inthe very place that [Astalos] told [him] to clean up" andthat he thought it was "a shame" for him to have toshos, Astalos ,,,here he "start[ed] cleaning up."Immnediately after McClain said this and before he hadan opportunity to show Astalos where he had beencleaning or to complete the work, Astalos orderedMcClain to accompany him to his office. There Astalosaccused McClain of not "ant[ing] to do what [he hadbeen] told ...to do." Denying this, McClain reiteratedthat he had "done what [Astalos] told [him] to do," andsuggested that "when [Astalos ordered him] to do athing [Astalos] should give [him] time to go ahead andget the job completed."Astalos then told McClain that he was taking him toBennett'S office. 2 At this point McClain, who suffersfrom hypertension, felt weak and dizzy and at McClain'srequest Astalos took him to the first aid room. There theplant production superintendent measured McClain'sblood pressure, found it abnormally high, and advisedMcClain to see his physician immediately. 22McClain left the plant immediately after his visit to thefirst aid room and did not return until November 8. Onthe following day, as appears in a personnel actionreport2aprepared by Astalos and Earl Daniel, then theplant personnel manager, McClain was "suspended for(5) five days due to insubordination to supervisor. Toreturn to plant on 11/14/78 for decision of discharge."In the interim Bennett, the plant manager, notifiedDaniel that McClain was to be discharged for insubordi-' As already noted, Bennel is the plant manager: The findings in this and the preceding paragraphs are based upon.and the quotatlions appearing in the text are taken from. McClain's testi-min)y Astalo,' version of what occurred regarding the cleaning of the aircornipressor differs from that given by McClain in several material re-spects Thus. Astalos testified that, when he asked McClain to how himwhoree h had been cleaning, McClain "started raising his voice": toldhim to "go and find it" hims elf; aid, uon being told that they weregoing lo Hlitnnett's office, McClain "shook his fist n [his, Asialos'] face "Mectlain deelld raising his vice to Asialos and shaking his fist in Asta-ois' face In siee of this drenial aind there being no corroboration of Asia-lo,' tcslnionl that MiClrin refused to show, him where he had beenleaninllli. lli.h. in any rcsll(, ;s hase found. McClain was not given anipportunill to do. I do not credit Aslalos' account of his encounter withMcClain here under discussion where it differs from that given b.Mc(lain See in his regard, frl i. 2t up: Resp F.xh It315 I)F(ISI()NS ()OF NA I()NAI. IABO()R REIAII()NS IO()ARI)natio. ()On Novenhber 15, Danliel told McClain, as theformer testified, that hc " ,,as being terminated for insub-ordination."Daniel then read to McClain the reprimands that w erein his file. There were three. The first24dated MNay 23.stated that McClain "left plant without punching out oltime clock." The secondti. dated July 4, recited thatMcClain was "off job without permission-out side [sic]the plant sitting down (behind building)." The third,2';dated July 12, related to McClain's delay in cleaniing upan oil spill.O()n November 15. Daniel and Astalos prepared a per-sonnel action report21 setting forth the folloving as the"Reasons' for McClain's discharge:I. Insubordinlation2. Continuance [sic] failure to follow up directorders from Supers isor3. ailure and refusal to perflorm reasonable re-quest made by SupervisorC. Con lcntion and Concludin , li,,dig. CowtcerntintgRcspondetl ' .llegd oltionr oJ Sccionl 8(a)(3) oJMth AIcr bv Diclhurging McC'luinParaphrasing these "Reasons," Respondent argues, tbrief, that "McClain was discharged because of his con-tinlud failure to follow instructionls anid ultim;late insubor-dirnation to his supervis(r."2'' I ant not persuaded thatthese were the real reaisons for the termiiiiation of'McClail's enmployment. They werc, i my opinion,merel excuses availed of by Respondent to rid itself ofMcClain because of the supporl he gave to the 'Union,especially his wearing a badge desiginating g him as a unioiorganizer.That this is so is particularly made manifest by the ab-sence of proof supporting Responident's clairm thatMcClain was insubordinate illn onnection with the cleani-ing of the air compressor. McClain did not refuse toclean the comnpressor as he was ordered to do by Asta-los, his supervisor, which would have ctitistituted isub-ordination. 2 As the credited evidence sho, s. McClain started toclean the compressor as soon as he was instructed to doso by Astalos. ie undoubtedly wsould have finishedcleaning it follossing his visit to the restroom. Thiss asmade plain by McClain's response, whetn accused by As-talos of not doing itas he was told, that "wheri [Asialosordered hili] to do a thing [lihc] should [be givenr] time to.get the job completed." Nor, although voicing atopinion that it was a shameful requirement, did he refuseto show Astalos where he had been cleaning.Restp IX 15Rcsp tlxh 162 Resp txh 17Rcsp xihI IX-" Rcx; ldclll' " ti rl lrl c ll}U l r(ililll 11 t ilrgi l llAr l Ills il s gi llCSi iltIhc rdcl gl1i Nt,. lain h, Astalhss. his Supctirsl, S. il Nseiihc r 6.197. e 1 C;1111 ti Ill.r o. TnlTI/Cnsor-! 1nsuhclIiictt1i all 1s 1is i Ii "i.ack'v, l ) D cicliionars." p 7211 (511ui 1979) rcelusal to oet's-ltic order ',,, iClI it StlIlor olficer is tlllllcdtll give .1nd I il obcd Icl illip(,rts al ,illUl lir t1111cAtItIIAl isrgc;i.liel the l tll i alf. rviasonale IIc iFLitrLtioiA- ol A}lc ci ilplosecrMctlain was prevellted from show.ing Astalos wherehe had worked ad froinl comnpletilng the job by Astalos'peremiptory command that he go to Astalos' office. Thisis a far cry fronl ilsubordilnaltion. t'Ihe insubordination reason for McClain's discharge,1Ithreforl. does not wit stand scrutiny. The other reasonasserted, on brief', by Respondent for McClain's dis-charge i.e., his cotinu[ed] lfailure to follow instruc-tions" suffers from the salie infirmity.Thlie incideits potited to by Responldent to supportthis assertion occurred long before the termination ofMcClain's employment.' :They did not result iMcClain's dismissal wheni they took place, nor even inwsarniigs that he would be discharged upon the repeti-tion of' similar conduct.Nothing as said about McClainl's shortcomings, as re-flected in the reprimiands, betweeni July 12, the date ofthe last one, until his discharge, more than 4 monthslater. At that date they ere formally read to McClaitanid latched onto by Respondenit as a ground, in additionto his clainied insubordination, for ridding itself ofMcClaiin It the ircumstainces, I find that this additionalground fi NIMcClain's discharge was asserted by Re-spondent in order to cloak the discharge with an aura ofjustification. Appalcnitly Respondent was of the opinionithat this purpose would not be served had it assigniedMcClailn's alleged insubordinationl while cleaninlg the aircompressor as the sole basis for his dismissal.The reasons givenl by Respondent for ha ing dis-charged M cClail ft'iligl, as I hve founlld, to 0 ithstadscrutin). I further finil that they are false. 'Ibis being so,all ilfercenc cai hc e rawin swhich is 'unfavorable to re-splndelrt." A.L.R.B. .IYIomIt a U Dant. e! al. Co-purt-nre d1// 'u Durl & Russll. Lid. , 207 I.2d 165. 167 (9thCir. 1953).Ihe extcllt of tile unfavorable inference which can bedrawn in such a situatiol was spelled Out in ShattuckDnt Mliinng Corporauliorl (Iron King ranclh) v. .L.L R.B..362 F.2d 46hh 47) (th Cir. 1966). There it was explicitlystated:If' [the trier of facit] finds that the stated motive fora discharge is false, he. can infer that there isaniother iotive. More than that, he can infer thatthe motive is one that the employer desires to con-ceal-an unlawful motive-at least where ...thesurrounding g facts tend to reinforce that inference."2Havinig found that Respondent's "stated motive [forMcClain's] discharge is false," I, as the trier of fact, drawthe referenlce that the actual motive was to retaliateagaitist McClain for having favored the Union. One neednot search long to find "surrounding facts tend[ing] toreiiftorce that inference"It is quickly found in B3einett's::A resolve, upon seeingMcClal's union organizer badge while inspecting theC .t .Sa-in ucicc Itt(cicn ( rfPorulic. 242 NiRt 45 ( 19')sct s it A C dI nlplflylllg liIs 24 25.iii 2{i e pA citll .t'iluiln alcd 111 .Shul uc ci(A ),n Wc A p.lfcall\alcp1 tlcd hy lI illC i lard l -til tli ll i/o Ir uc(,, Ir , I, I NL.RIt 1i ,922 ( 19 6)' It 'All he IC1illil111tCr t lll tl t iA1111ci t i tlt pllit allIA gr3lI CR()WN CORK & SFAI C()MPANYBennett availed himself of MeClaill's innocIuous conlldltitin connection with his cleaning the air compressor, char-acterized by Bennett, without basis, as insubordinalion.to effectuate this resolve.It is also found in one of Respondent's asserted reasonsfor discharging McClain; i.e., "his continu[ed] failure tofollow instructions," as revealed by the reprimandsissued to McClain. However, except for these repri-mands, McClait's shortcomings were otherwise tolerateduntil enniett decided, when he saw McClain's union or-ganizer badge, to discharge him for supporting theUnion. Thus, at the first advantageous opportunity af-forded Respondent to do so, the air compressor cleaningincident, they were dredged up as a ground fo rMcClain's discharge. As the oard has "repeatedly held[,and as I hold here respecting Respondent's motive fordischarging McClain.] an employer's tolerance of an em-ployee's shortcomings until he engages in union activity.here Bennett's notice that McClain was wearing a unionorganizer badge,] is an indicium of discriminatory motli-vation." VlIbrginla VMetalcrafierv, Incorporated. 158 NLRB958, 962 (1966), enfd. 387 F.2d 379 (4th Cir. 1967).Accordingly I conclude that Respondent violatedSection 8(a)(3) of the Act by discharging McClain.D. 'act (oncerning Rcsponde'nt s Alleged Vioiationof Section (a)(3) o tlhe 4ct! hv Discharging I/lotnasWillie Thomas was hired by Respondent on April 10,1978. He was discharged on Julv 5. while still a proba-tionary employee.:4Thomas testified that he signed a union card in May1978 and that starting in or about the middle of thatmonth he wore a union badge on his shirt while at work.Thomas further testified that at or about the same timehe placed a union bumper slicker on his automobile.Thomas' testimony concerning his wearing a unionbadge while at work was contradicted by a coworker.David Keith, who related that, although he saw Thomas'union badge "in his bill fold," he "never [saw Thomas]wear it] at the plant on his clothes." Accordingly. Ido not accept as true Thomas' statement regarding hishaving worn a union badge.'On July 4, the day before his discharge and severaldays before the end of his probationary period, Thomasstruck two supervisors after they informed him that he'4 Respondents, emploryees erve '0-day probhationary period' As ill he seen. tholmas osas giseil io 1iolence ad (one(. s he ail-mitted hreatlened "slap the hell li of," Keith hi gace rise i aco-unterhreat of a sinlilar natur h Keith Bcause o ih e t 11itllualthreats Ithe General Colunrel argues that Kith's test mon should Int hecredited I have given much thought to thls argument ushch. at firsthblush seertl t he uell akenr Hosec r. t, ifactors, n mo e c to rejecliit First ir Keith harhored an) ill eeli lg agai lnIt hltim s .i a resulil ftheir ncounlter it ua not made apparent hlule he t ls on the itlssstand Seconlld, ad w hat It ni' is most important. is hat Kelh impressedme as a perslon wh ssoiuld n perrll hils iiilmosii to, ard Ihoma., ifthere were anl, to interfcre stailh hi, oath to tell the truth :For these tea-s(ons I ha.e credited Keith's lestlmon)16 In in1 etent. I Stat noit satisfied s.ilh Iheiolli' deteialniir 1is i nit-hess He appeared Io he telving not Aih candor. htilt ith ilRIdis-nes agalnst Respondern hbtcale of his discharge AccordinglS I haxediscredited I homas' ticllmnil excp t v here i is ncilt ra;liclt ll thiiconnection. T'homas' tcsIlll()n) cLrlcernlng hi, having placetd .a liillhumper sticker n hi, car ha llit hbeeti clrradllcted Ihi, hbig the Lise.It is taken as a ftwas being suspended heclause his work as a probatiiaryenimployee did not meet the requirements for the positionhe held. Thomas testified that his assault upon the super-visors wvas provoked by their having spat o hint.Thomas firther testified that after he hit the supervisorsone of them stated that he wkas being "fired ..becauseof the damn union." The supervisors denied that this wassaid and denied also having spat on Thomas. In viez ofthese denials, I have not credited Thomas' testimony inthe respect here under consideration. 7E. Contenrlions and Concluding idings ConcerningRespondenlt Alleg d Violation ofSection o(a)(3) o/I' .Ilt( Ity Dicll/arging ThomnuaRespondent contends that it was not unlawfully moti-vated in discharging Thomas. Thomas was dismissed,Respondent asserts, because of his poor job performanceas a probationary employee and because of his having as-saulted two supervisors, Moreover. Respondent claimsthat it had no knowledge of Thomas' union activitybefore his discharge.In opposition the General Counsel maintains that thestated reasons for the termination of Thomas' employ-meit are pretextual that Respondent had knowledge thatThomas supported the Union while in its emplo, andthat he was discharged for his union activism minimalthough it was. Concerniitig the latter, the General Coun-sel states on brief that notw ithstanding that, "Thomaswas not at the forefront of union acti ity at Respondent'sfacilily, he was taking part in the union campaign [and]his discharge provided a clear message to Respondent'semployees concerning the consequences of union activi-ty."Knowledge of a discharged cniployee's union activitis an essential ingredient of a discharge in violation ofSection 8(a)(3) of the Act. The possessioi of such know-l-edge o the part of an employer must he shown beforean unfair labor practice within the meaning of that sec-tion can he said to have occurred. lit P embek Oil Cor-poration, 165 NLRB 367. 373 (1967). enfd. in this regard404 F.2d 105 (2d Cir 1968).There is no direct showing that Respondent hadknouledge of Thomas' union activity before his dis-charge. However, it is settled law that "direct knowl-edge of an employee's ...union activities is [not] a itncqua non for finding that he has been discharged becauseof such activities. On the contrary, there is well estab-lished Board and court precedent that such knowledgemay be inferred from the record as a whole." Wies PlowWeldilng Co.. Inc., 123 NI.RB 616, 618 (1959)The General Counsel suggests that an inference thatRespondent had knowledge that Thomas supported theUnionr can be drawn from two souices, the union badgehe testified he wore at work and the union bumper stick-er on his automobile. The first source finds no support inthe record.: The second source is too speculative towarrant serious consideration. It presupposes that per-sons w ithin Respondent's supervisory or managerial hier-, St'c. m Ihl konneillorm. frl, t' It sill h rctrlltlhercd that thtia tes rnil knlernili hishi, ilsg sorn a trloir hbaLge .,tile rknll hs 1tM het1 a epted is title317 DECISIONS OF NATIONAL IA()OR RKEL.AI1ONS BH)ARI)archy were so familiar with Thomas' automobile thatthey could recognize it on sight. However, the record isdevoid of proof showing that this is the case.There being no evidence, direct or circumstantial, toestablish that Respondent had knowledge of Thomas'union activity before the termination of his employment,I find that this essential ingredient of a discharge in vio-lation of Section 8(a)(3) has not been proven.:"'Accordingly, I conclude that the General Counsel hasfailed to show by a preponderance of the evidence thatRespondent violated Section 8(a)(3) of the Act by dis-charging Thomas. My order will, therefore, provide forthe dismissal of paragraph 8 of the complaint insofar as itrelates to Thomas.V:. THFI It:iECT OF R SPONI)ENT'S UNFAIR I.ABORPRAC rICIES UPON COMMERCIRespondent's unfair labor practices occurring in con-nection with its operations set forth in section I, above,have a close, intimate, and substantial relationship totrade, traffic, and commerce among several States andtend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.VII. 'Htl REMI.I)YHaving found that Respondent engaged in unfair laborpractices within the meaning of Section 8(a)(1) and (3) ofthe Act, my order will require Respondent to cease anddesist therefrom and to take such affirmative action aswill effectuate the policies of the Act. In the latter con-nection, my order will require Respondent to offer fulland immediate reinstatement to Henry McClain and tomake him whole for any losses he may have suffered byreason of the discrimination practiced against him. Anybackpay found to be due to McClain shall be computedin accordance with the formula set forth in F: W. Wool-worth Company, 90 NLRB 289 (1950), and shall includeinterest in the manner prescribed in Florida Steel Corpo-ration, 231 NLRB 651 (1977).40Upon the basis of the foregoing findings of fact, andupon the entire record in this case, I make the following:CONCIUSIONS OF LAW1. Respondent is an employer within the meaning ofSection 2(2) of the Act and is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By the following conduct Respondent has engagedin, and is engaging in, unfair labor practices within themeaning of Section 8(a)(1) of the Act:(a) Engaging in surveillance of union activity.(b) Threatening an employee with discharge for en-gaging in union activity.(c) Creating the impression that employees' union ac-tivity was under surveillance.:1" he absence of such proof negates the General Counsel's pretext ar-gument. Rafael Igartua. Proprietor of .gudilla Children' Wear Plant. 174NLRH 615, 619 1969).'o See, generally,. Iviv Plumbnhing d leating Co. 138 NL.RB 716 (1962).4. By discharging Henry McClain, thereby discourag-ing membership in the Union, Respondent has engaged,and is engaging in, unfair labor practices within themeaning of Section 8(a)(3) and (1) of the Act.5. Respondent did not engage in unfair labor practiceswithin the meaning of Section 8(a)(3) or (1) by discharg-ing Willie Thomas.6. The unfair labor practices engaged in by Respond-ent, as set forth in Conclusions of L.aw 3 and 4, above,affect commerce within the meaning of Section 2(6) and(7) of the Act.Upon the foregoing findings of fact., conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the fllowing recom-mended:ORDER41The Respondent, Crown Cork & Seal Company, Inc.,Cheraw, South Carolina, its officers, agents, successors,and assigns, shall:1. Cease and desist from:(a) Engaging in, or attempting to engage in, surveil-lance of ally activity carried on by United Steelworkersof America, AFL-CIO, CLC, or any other labor organi-zation.(b) Engaging in, attempting to engage in, or creatingthe impression that it is engaging in, surveillance of em-ployees' union activity.(c) Threatening employees withdischarge or with any other form of reprisal, or effectu-ating any such threats, for joining, assisting, signing acard for, or in any other manner supporting, UnitedSteelworkers of America, AFL-CIO, CLC or any otherlabor organization.(d) Discouraging membership in United Steelworkersof America, AFL-CIO, CLC, or any other labor organi-zation, by discharging employees or by discriminating inany other manner against employees in regard to hire ortenure of employment or any term or condition of em-ployment.(e) In any other manner interfering with, restraining,or coercing employees in the exercise of their right toself-organization, to form, join, or assist labor organiza-tions, to bargain collectively through representatives oftheir own choosing, or to engage in other concerted ac-tivities for the purpose of collective bargaining or othermutual aid or protection as guaranteed in Section 7 ofthe National Labor Relations Act, as amended, or to re-frain from any or all such activities.2. Take the following affirmative action which it isfound, will effectuate the policies of the National LaborRelations Act, as amended:(a) Offer Henry McClain immediate and full reinstate-ment to his former job, without prejudice to his seniorityor other rights and privileges, and make him whole, inthe manner set forth in the section of this decision enti-41 In the eent no exceptions are filed as provided by Sec. 10246 ofIhe Rules and Regulations of the National L.abor Rclatilonis toard, hefindinglg conclusions, and ()rder herei shall, as provided in Sc 1i)2 48ll he Rules and Regulationis. he adopted by the Itoard and become isfindings, conclusionls, ad ()rder. iand all oihjectons Ihereto shall hedeeeltd .aived fr all purposes31 CR()WN C()RK & SAl (()MPANYtied "The Remedy,'" for any loss of earnings he mayhave suffered by reason of his unlawful discharge.(b) I'reservc, and upon request, make availahible to theBoard or its agenlts, fir examination and copying, allpayroll records, social security paymnlent records, lime-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(c) Post at its premises in Chcraw,v South Carolina,copies of te alttached n1otice marked "Appendix."''I:' ill lh t ni t h1111i Ihis ()rdtr is enirl;rced h .I Jlgl giIellt i .i I llcltdStllv, t utir t A1 ' \ppcalk. the s , tlins ill lhe Li olice r.eiadlg i'-i lt, hI()rdcr ) 1, Nallllnll I h},r R/ltlllh o;11 %d" xh;lJl read "--wld Pwr,uCopies of said notice on forms provided by the Regionall)irector for Region II. after being duly signed by Re-spondent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byit for 6h() consecutive days thereafter in conspicuousplaccs, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby respondent to insure that said notices are not altered,defaced, or covered by any other material.It IS I R I IHIR ORDIiR]i) that paragraphs 7(c), 7(e),and paragraph 8 insofar as it relates to Willie Thomas. ofthe complaint be, and the same hereby are, dismissed.a i 1( I ; Jtldgilcill of thle t lilzi SiIICs (t'ilrl of Appeals lfliiorcing all()riter ilt ilhc Natlll I I J ihr R allion, Hitoard "319